NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
S]XTO DELA CRUZ,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEMENT,“
Respondent.
2010-3165
Petition for review of the Merit Systems Pr0tection
Board in case no. SF0831090823-I-1.
ON MOTION
ORDER
The court treats Sixto De1a Cruz’s filing of his opening
brief as a motion for reconsideration of the court's No-
Vember 18, 2010 order dismissing this petition for review
for failure to file a brief.
Upon consideration thereof,
IT ls 0RDERED THA'r:

DELA CRUZ V. OPM 2
(1) The motion is granted, the mandate is recalled,
the petition is reinstated, and Dela Cruz’s brief is ac-
cepted for filing
(2) The Office of Personne1 Management should cal-
culate its brief due date from the date of filing of this
order.
FOR TI-lE COURT
~mNl92ml /aJmnhamw
Date J an Horbaly
Clerk
cc: Sixto Dela Cruz
J. Hunter Bennett, Esq. LSF0n
320 ""
JAN 19 2011
§
ss
§
3 3
§§
§§
§§
1AnP.snaAu
cum